DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this application.
Claims 1 and 17 have been amended by Applicant.
Claims 8 and 9 have been cancelled by Applicant.
Claims 21 and 22 are new claims.

Response to Arguments
Claim Rejections - 35 USC § 103:  Applicant's arguments with respect to independent claims 1 and 17 have been considered but are moot. The amendment to independent claims 1 and 17 necessitate new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/04/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gochev et al. (US 20190161080 A1) in view of Shalev-Shwartz et al. (US 20190333381 A1) and in further view of Ohtani et al. (US 20190248414 A1).

Regarding Claim 1, Gochev teaches a system, comprising a first computer including a processor and a memory (Gochev, [0045] “the computing device(s) can include one or more processor(s) and one or more tangible, non-transitory, computer readable media…e.g., memory devices…”), the memory storing instructions executable by the processor (Gochev, [0045] “The one or more tangible, non-transitory, computer readable media can store instructions that when executed by the one or more processor(s)”) to:  predict that a future location of a movable object and a planned path of a host vehicle will intersect (Gochev, [0028] “a location of the object relative to the autonomous vehicle (e.g., a distance between the location of the vehicle and the object), one or more characteristic(s) of the object relative to a planned vehicle trajectory and/or route associated with the autonomous vehicle …e.g., whether the object is moving parallel, towards, or away from the vehicle's current/future motion trajectory/travel route or a predicted point of intersection with the vehicle” Examiner interprets “object is moving” as “movable object”), actuate the propulsion component to operate the host vehicle along a portion of the planned path (Gochev, [0086] “the motion plan…can include a trajectory by which the vehicle…is to pass the object…with at least a passing distance margin between the vehicle…and the object…the motion plan…can modulate the speed of the vehicle…such that the vehicle…queues behind and/or stops at a particular distance from the object…the vehicle controller can translate the motion plan into instructions for the vehicle control system(s)…e.g., acceleration control, brake control, steering control…” Examiner interprets the vehicle control system as reading on the vehicle having an engine as the propulsion component and “modulate the speed” and “brake control” as actuate the propulsion component), then, at least one of (a) determine that the movable object has moved, or (b) update the planned path of the host vehicle (Gochev, [0025] “the motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object, etc.) without increasing the potential risk to the vehicle”, [0026] “The motion planning system can be configured to continuously update the vehicle's motion plan and the corresponding planned motion trajectory” Examiner interprets “motion plan” as planned path); and then, operate the host vehicle along the planned path or the updated planned path (Gochev, [0039] “the motion plan can include a trajectory by which the autonomous vehicle is to pass the object with at least a passing distance margin between the autonomous vehicle and the object”).  

Gochev does not teach upon determining a distance along the planned path from the host vehicle to the movable object is less than or equal to a threshold distance.  However, Ohtani teaches this limitation (Ohtani, [0194] “the first apparatus sets the vehicle traveling area…which is an area through which the vehicle body is expected to pass when the vehicle travels along the target path”,  [0195] “the first apparatus determines whether or not the second condition…is satisfied based on the positional relationship between the vehicle traveling area…and the moving object, and the moving direction of the moving object…the distance between the vehicle and the moving object is equal to or less than the predetermined distance”.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include upon determining a distance along the planned path from the host vehicle to the movable object is less than or equal to a threshold distance as taught by Ohtani in order to immediately pause “the steering assist control…to prevent the vehicle from getting too close to the moving object” (Ohtani, [0195]).

Gochev does further not teach actuate a host vehicle component to output a signal indicating to move the movable object; wherein the host vehicle component is at least one of a horn, exterior lights, or a propulsion component and wherein the portion is a nudge.  However, Shalev-Shwartz teaches these limitations.

Shalev-Shwartz teaches actuate a host vehicle component to output a signal indicating to move the movable object (Shalev-Shwartz, [0435] “a full navigational action of the host vehicle may then be determined by tracking a response of at least one target vehicle to the initial action…the initial action may be accompanied by one or more additional indicators of intent, such as flashing a turn signal of the host vehicle, flashing a brake light of the host vehicle, flashing the headlights of the host vehicle, an informational signal…transmitted to one or more target vehicles”) ; wherein the host vehicle component is at least one of a horn, exterior lights, or a propulsion component (Shalev-Shwartz, [0435] “indicators of intent, such as flashing a turn signal of the host vehicle, flashing a brake light of the host vehicle, flashing the headlights of the host vehicle“) and wherein the portion is a nudge (Shalev-Shwartz, [0435] “the initial action may include a slight movement…a slight nudge…a slight braking action, a headlight flash”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include providing audio and or visual alerts such as flashing headlights to alert the other driver and the portion is a nudge as taught by Shalev-Shwartz in order to avoid collision or intersecting with the movable object.  

Regarding Claim 3, Gochev teaches the system of claim 2, wherein the instructions further include instructions to determine the future location of the movable object is in a travel route based on at least one of sensor data and location data (Gochev, [0020] “The sensor data can be indicative of characteristics (e.g., locations) associated with the object(s) at one or more times”). 
Regarding Claim 4, Gochev teaches the system of claim 2, wherein the instructions further include instructions to determine the updated future location will avoid intersecting the planned path (Gochev, [0025] “the motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object, etc.) without increasing the potential risk to the vehicle” , [0026] “The motion planning system can be configured to continuously update the vehicle's motion plan and the corresponding planned motion trajectory”).
Regarding Claim 10, Gochev teaches the system of claim 1, wherein the instructions further include instructions to input host vehicle sensor data into a machine learning program that identifies the movable object (Gochev, [0034] “the machine-learned vehicle action model can be configured to determine...a vehicle action for the autonomous vehicle with respect to the object. A vehicle action can include a recommended motion for the vehicle in light of the predicted location of the object”, [0020] “The sensor data can be indicative of characteristics (e.g., locations) associated with the object(s) at one or more times”).

Regarding Claim 11, Gochev teaches system of claim 1, wherein the future location is defined in part by a path of the movable object (Gochev, [0028] “the object relative to a planned vehicle trajectory and/or route associated with the autonomous vehicle (e.g., whether the object is moving parallel, towards, or away from the vehicle's current/future motion trajectory/travel route”).  

Regarding Claim 12, Gochev teaches the system of claim 1, wherein the instructions further include instructions to determine the host vehicle is within a distance threshold of the movable object (Gochev, [0039] “the motion plan can include a trajectory by which the autonomous vehicle is to pass the object with at least a passing distance margin between the autonomous vehicle and the object” Examiner interprets “distance margin” as distance threshold).

Regarding Claim 13, Gochev teaches the system of claim 1.  Gochev does not teach wherein the instructions further include instructions to determine at least one of the movable object and the host vehicle is moving at a speed below a speed threshold. However, Ohtani teaches this limitation (Ohtani, [0094] “The vehicle speed is equal to or lower than a predetermined low speed threshold  “).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include determine at least one of the movable object and the host vehicle is moving at a speed below a speed threshold as taught by Ohtani in order to avoid collision or intersecting with the host vehicle and the second vehicle (movable object).  

Regarding Claim 16, Gochev teaches the system of claim 1, wherein the movable object is one of a vehicle or a pedestrian (Gochev, [0019] “presence of an object (e.g. pedestrian, vehicle…) that is within proximity of the autonomous vehicle”).  

Regarding Claim 17, Gochev teaches a method comprising: predicting that a future location of a movable object and a planned path of a host vehicle will intersect (Gochev, [0028] “a location of the object relative to the autonomous vehicle (e.g., a distance between the location of the vehicle and the object), one or more characteristic(s) of the object relative to a planned vehicle trajectory and/or route associated with the autonomous vehicle …e.g., whether the object is moving parallel, towards, or away from the vehicle's current/future motion trajectory/travel route or a predicted point of intersection with the vehicle” Examiner interprets “object is moving” as “movable object”); actuating the propulsion component to operate the host vehicle along a portion of the planned path (Gochev, [0086] “the motion plan…can include a trajectory by which the vehicle…is to pass the object…with at least a passing distance margin between the vehicle…and the object…the motion plan…can modulate the speed of the vehicle…such that the vehicle…queues behind and/or stops at a particular distance from the object…the vehicle controller can translate the motion plan into instructions for the vehicle control system(s)…e.g., acceleration control, brake control, steering control…” Examiner interprets the vehicle control system as reading on the vehicle having an engine as the propulsion component and “modulate the speed” and “brake control” as actuate the propulsion component), then, at least one of (a) determining that the movable object has moved, or (b) updating the planned path of the host vehicle (Gochev, [0025] “the motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object, etc.) without increasing the potential risk to the vehicle”, [0026] “The motion planning system can be configured to continuously update the vehicle's motion plan and the corresponding planned motion trajectory” Examiner interprets “motion plan” as planned path); and then, operating the host vehicle along the planned path or the updated planned path (Gochev, [0039] “the motion plan can include a trajectory by which the autonomous vehicle is to pass the object with at least a passing distance margin between the autonomous vehicle and the object”). 
Gochev does not teach upon determining a distance along the planned path from the host vehicle to the movable object is less than or equal to a threshold distance.  However, Ohtani teaches this limitation (Ohtani, [0194] “the first apparatus sets the vehicle traveling area…which is an area through which the vehicle body is expected to pass when the vehicle travels along the target path”,  [0195] “the first apparatus determines whether or not the second condition…is satisfied based on the positional relationship between the vehicle traveling area…and the moving object, and the moving direction of the moving object…the distance between the vehicle and the moving object is equal to or less than the predetermined distance”.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include upon determining a distance along the planned path from the host vehicle to the movable object is less than or equal to a threshold distance as taught by Ohtani in order to immediately pause “the steering assist control…to prevent the vehicle from getting too close to the moving object” (Ohtani, [0195]).

Gochev does further does not teach actuate a host vehicle component to output a signal indicating to move the movable object; wherein the host vehicle component is at least one of a horn, exterior lights, or a propulsion component and wherein the portion is a nudge.  However, Shalev-Shwartz teaches these limitations.

Shalev-Shwartz teaches actuate a host vehicle component to output a signal indicating to move the movable object (Shalev-Shwartz, [0435] “a full navigational action of the host vehicle may then be determined by tracking a response of at least one target vehicle to the initial action…the initial action may be accompanied by one or more additional indicators of intent, such as flashing a turn signal of the host vehicle, flashing a brake light of the host vehicle, flashing the headlights of the host vehicle, an informational signal…transmitted to one or more target vehicles”) ; wherein the host vehicle component is at least one of a horn, exterior lights, or a propulsion component (Shalev-Shwartz, [0435] “indicators of intent, such as flashing a turn signal of the host vehicle, flashing a brake light of the host vehicle, flashing the headlights of the host vehicle“) and wherein the portion is a nudge (Shalev-Shwartz, [0435] “the initial action may include a slight movement…a slight nudge…a slight braking action, a headlight flash”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include providing audio and or visual alerts such as flashing headlights to alert the other driver and the portion is a nudge as taught by Shalev-Shwartz in order to avoid collision or intersecting with the movable object.  

Regarding Claim 19, Gochev teaches the method of claim 17, wherein the future location is defined in part by a path of the movable object (Gochev, [0028] “the object relative to a planned vehicle trajectory and/or route associated with the autonomous vehicle (e.g., whether the object is moving parallel, towards, or away from the vehicle's current/future motion trajectory/travel route”).


Regarding Claim 21, Gochev teaches the system of claim 2, wherein the instructions further include instructions to predict that the future location will not intersect the planned path (Gochev, [0025] “the motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object, etc.) without increasing the potential risk to the vehicle” , [0026] “The motion planning system can be configured to continuously update the vehicle's motion plan and the corresponding planned motion trajectory”).  Gochev does not teach based on a width of a path around the moveable object being greater than a width threshold.  However, Ohtani teaches this limitation (Ohtani, [0067] “The map information stored in the map database…includes road information…the width of the road…associated with each road section”,  [0155] “the width in the right-left direction of the vehicle body is larger by a predetermined length (margin) than the actual width of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include width of a path around the moveable object being greater than a width threshold as taught by Otsuka in order to perform guidance to a destination by avoiding contact with an obstacle based on the situation of the obstacle around the host vehicle.


Claims 2, 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gochev et al. (US 20190161080 A1) in view of Shalev-Shwartz et al. (US 20190333381 A1) in further view of Ohtani et al. (US 20190248414 A1) and Kwon et al. (US 20200269832 A1).

Regarding Claim 2, Gochev teaches the system of claim 1, wherein the first computer is included on the host vehicle (Gochev, [0045] “the computing device(s) can include one or more processor(s) and one or more tangible, non-transitory, computer readable media…e.g., memory devices…”) ; predict that the host vehicle will move along the planned path (Gochev, [0059] “The vehicle computing system…e.g., the motion planning system…can determine a motion plan…for the vehicle…based at least in part on the predicted data”); then, at least one of (a) determine that the host vehicle has moved along the updated path or (b) update the future location of the movable object (Gochev, [0039] “the motion plan can include a trajectory by which the autonomous vehicle is to pass the object with at least a passing distance margin between the autonomous vehicle and the object”, [0039] “the motion plan can include a trajectory by which the autonomous vehicle is to pass the object with at least a passing distance margin between the autonomous vehicle and the object”).
Gochev does not teach the system further comprising a second computer on the movable object, the second computer including a second processor and a second memory, the second memory storing instructions executable by the second processor to: predict that the host vehicle will move along the planned path; and then, operate the movable object to the future location or the updated future location.  However, Kwon teaches these limitations.
Kwon teaches the system further comprising a second computer on the movable object (Kwon, [0035] ““The vehicle control apparatus… which is a device that is mounted within the second vehicle”, [0028] “controller/control unit refers to a hardware device that includes a memory and a processor” Examiner interprets “vehicle control apparatus ” as a second computer) , the second computer including a second processor and a second memory [0035] “The vehicle control apparatus… which is a device that is mounted within the second vehicle…may include...a memory…a vehicle controller…and a processor...”) , the second memory storing instructions executable by the second processor (Kwon, [0039]  “The memory…may be configured to store a program programmed to cause the processor…to perform a specified operation”) to: operate the movable object to the future location or the updated future location (Kwon, [0041] “The vehicle controller…may be configured to adjust and execute the movement (behavior) of the second vehicle corresponding to an instruction from the processor…may be configured to move the second vehicle to another location based on the movement plan (e.g., planned pathway) generated by the processor” Examiner interprets “second vehicle” as movable object).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include a second computer and operate the movable object to the future location or the updated future location as taught by Kwon in order to control the second vehicle (moving object) independent of the host vehicle and to avoid collision with the host vehicle by navigating the second vehicle (moving object) away from the moving path of the host vehicle.

Regarding Claim 5, Gochev teaches the system of claim 2.  Gochev does not teach wherein the instructions further include instructions to determine the updated future location based on a distance from the future location to the updated future location being within a specified distance.  However, Kwon teaches this limitation (Kwon, [0045] “The processor…may be configured to detect the movement of the first vehicle based on distance information between the first and second vehicles measured by the distance sensor…and the location change of the first vehicle…”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include determine the updated future location based on a distance from the future location to the updated future location being within a specified distance as taught by Kwon in order to determine a distance threshold between the host vehicle and second vehicle (moving object) to avoid collision.
Regarding Claim 6, Gochev teaches the system of claim 2, wherein the movable object is a vehicle (Gochev, [0019] “presence of an object (e.g. pedestrian, vehicle…) that is within proximity of the autonomous vehicle”, [0020] “The object(s) can include…other vehicles…”).
Regarding Claim 7, Gochev teaches the system of claim 6.  Gochev does not teach wherein the instructions further include instructions to operate the movable object to a parking space based on moving the movable object to a threshold number of updated future locations.  However, Kwon teaches this limitation (Kwon, [0070] “the vehicle controller…may be configured to move the second vehicle…to another location by the required distance. The second vehicle…may remain in a standby mode until the first vehicle…exits the parking space…the second vehicle…may be configured to execute autonomous parking into the vacant parking space”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include operate the movable object to a parking space based on moving the movable object to a threshold number of updated future locations as taught by Kwon in order to maneuver the second vehicle (moving object) away from the host vehicle to avoid collision.

Regarding Claim 18, Gochev teaches the method of claim 17, further comprising: predicting that the host vehicle will move along the planned path (Gochev, 0059] “The vehicle computing system …(e.g., the motion planning system…) can determine a motion plan…for the vehicle…based at least in part on the predicted data” Examiner interprets “motion plan” as planned path); then, at least one of (a) determining that the host vehicle has moved along the updated path or (b) updating the future location of the movable object
Gochev does not teach operating the movable object to the future location or the updated future location.  However, Kwon teaches this limitation (Kwon, [0041] “The vehicle controller…may be configured to adjust and execute the movement (behavior) of the second vehicle corresponding to an instruction from the processor…may be configured to move the second vehicle to another location based on the movement plan (e.g., planned pathway) generated by the processor” Examiner interprets “second vehicle” as movable object).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include move the second vehicle to another location as taught by Kwon in order to avoid collision with the host vehicle by navigating the second vehicle (moving object) away from the moving path of the host vehicle.


Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gochev et al. (US 20190161080 A1) in view of Shalev-Shwartz et al. (US 20190333381 A1) in further view of Ohtani et al. (US 20190248414 A1) and Kim et al. (US 20180345955 A1).
Regarding Claim 14, Gochev teaches the system of claim 1.  Gochev does not teach wherein the instructions further include instructions to, upon identifying a parking space for the host vehicle, actuate a turn signal of the host vehicle.  However, Kim teaches this limitation (Kim, [0434] “the controller…may turn on a turn signal light corresponding to a direction in which a predicted parking space is located, based on locations and a tilt direction of the plurality of parking available spaces and a location and a driving direction of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include turn on a turn signal light corresponding to a direction in which a predicted parking space is located by Kim in order to alert of vehicles (moving objects) of host vehicle’s intention to navigate into a parking space in order to avoid intersecting with other vehicles (moving objects).

Regarding Claim 15, Gochev teaches the system of claim 1. Gochev does not teach wherein the instructions further include instructions to, upon determining a planned path into a parking space, perform a parking maneuver along the planned path.  However, Kim teaches this limitation.

Kim teaches upon determining a planned path into a parking space (Kim, [0390] “The controller…may generate a diagonal parking path based on the reverse parking maneuver” Examiner interprets “parking path” as parking path), perform a parking maneuver along the planned path (Kim, [0390] “vehicle…perform a reverse parking maneuver to be parked”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to determining a planned path into a parking space and perform a parking maneuver along the planned path by Kim in order to avoid collision or intersecting with other vehicles (moving objects).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gochev et al. (US 20190161080 A1) in view of Shalev-Shwartz et al. (US 20190333381 A1) in further view of Ohtani et al. (US 20190248414 A1), Kwon et al. (US 20200269832 A1) and Kou et al. (US 20170210386 A1).
Regarding Claim 22, Gochev teaches the system of claim 2, wherein the instructions further include instructions to predict the future location (Gochev, [0028] “a location of the object relative to the autonomous vehicle (e.g., a distance between the location of the vehicle and the object), one or more characteristic(s) of the object relative to a planned vehicle trajectory and/or route associated with the autonomous vehicle …e.g., whether the object is moving parallel, towards, or away from the vehicle's current/future motion trajectory/travel route or a predicted point of intersection with the vehicle” Examiner interprets “object is moving” as “movable object”).  

Gochev does not teach based on detecting a) the host vehicle is within a second threshold distance of the moveable object. However, Otsuka teaches this limitation (Otsuka, [0063] “the distance between the obstacle and the host vehicle…is equal to or less than 3 and the obstacle is a moving object such as a pedestrian or another vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include the host vehicle is within a second threshold distance of the moveable object as taught by Otsuka in order to “avoid contact with an obstacle based on the situation of the obstacle around the host vehicle” (Osaka, [0054]).

Gochev also does not teach the host vehicle speed is less than a speed threshold. However, Kou teaches this limitation (Kou, [0110] “actual vehicle speed…is less than the second vehicle speed threshold“).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gochev to include determine at least one of the movable object and the host vehicle is moving at a speed below a speed threshold as taught by Kou in order to avoid collision or intersecting with the host vehicle and the second vehicle (movable object).  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 20200328800 A1) discloses a second computer shown in Fig 3 including a second memory (Suzuki, [0041] “executing various programs stored in the auxiliary storage unit …by the processor…of the second vehicle”).
Breed et al. (US 20120323474 A1) discloses collision avoidance with a moving object (second vehicle) (Breed, [0028] “altering an intended travel path of the second vehicle, i.e. for collision avoidance purposes”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662